Luke, J.
1. After conviction of an offense in the recorder’s court of Atlanta, the defendant brought a petition to the superior court for a writ of certiorari. He attached to the petition a bond “for the eventual condemnation money and all future costs in said case.” This does not comply with the statute which requires a bond “conditioned for the personal appearance' of the defendant to abide the final order, judgment, or sentence” óf the court; and the judge of the superior court did not err in dismissing the certiorari. Roberts v. Colquitt, 17 Ga. App. 557 (87 S. E. 816); Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720); Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970); Sassene v. Atlanta, 36 Ga. App. 208 (136 S. E. 109).
2. The court properly refused to entertain the motion of plaintiff in error to reinstate the certiorari (which motion had attached to it an appearance bond), because the. motion amounted to an effort to amend the certiorari proceedings or bond, and “the *461certiorari bond can not be amended, because a good and sufficient bond is made a condition precedent to the issuing of the writ, and if the bond is defective the writ is void, and the court without jurisdiction of the case.” Jones v. Gill, 121 Ga. 93, 96 (48 S. E. 688). The appearance bond was not a part of the certiorari proceeding, as shown by the record, at the time the judge of the superior court dismissed the certiorari.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.